United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-1177
                                 ___________

In re: Doran Scott Wegner, also known *
as Doran & Denise Wegner,              *
                                       *
            Debtor.                    *
                                       *
                                       *
                                       *
Kip M. Kaler, as Bankruptcy Trustee, * Appeal from the United States
                                       * District Court for the District
            Appellee,                  * of North Dakota.
                                       *
       v.                              *      [UNPUBLISHED]
                                       *
Elroy Letcher,                         *
                                       *
            Appellant.                 *
                                  ___________

                               Submitted: June 10, 1998
                                   Filed: July 1, 1998
                                 ___________

Before BOWMAN, Chief Judge, BEAM, Circuit Judge, and GAITAN,1 District Judge.
                              ___________

PER CURIAM.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri, sitting by designation.
      Elroy Letcher appeals the decision of the district court affirming the order of the
Bankruptcy Court of the District of North Dakota in this adversary bankruptcy
proceeding.

       The facts are set forth in detail in the memorandum and order of the bankruptcy
court dated and filed on July 10, 1997. They need not be repeated here.

       We are convinced that the well reasoned opinion of the bankruptcy court as
affirmed by the district court correctly discusses and decides the issues in dispute in
this case. Accordingly, no error of law or fact being evident, we affirm. See 8th Cir.
R. 47B.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-